DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2016/01661883 A1).
With respect to Claim 30, Ono shows a control apparatus for controlling a printing apparatus (abstract) including (a) an exposure unit configured to expose a photosensitive drum (figure 1 reference exposure device 3 described in paragraphs [0027]-[0028] to expose the surface of photosensitive drum 1), and (b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit (figure 1 reference developing device 4 described in paragraph [0028] to develop the electrostatic image of the surface of the photosensitive drum 1 with the developer), the control apparatus comprising: a control unit (figure 1A reference controller 50) configured to prohibit printing with both a first setting and a second setting made (First setting described below is increased/high image density. Second setting is described below as a thinner sheet. Paragraph [0095] describes the image density is high for glossy not thick (thin) sheets and therefore, paragraph [0098], the speed ratio must be reduced to maintain the image density. This describes to prohibit printing S7 when the image density is high S3 (third setting) for a detected glossy thin sheet S5 (fourth setting)), wherein the first (Paragraphs [0094]-[0095] describes increases in image density due to thicker sheets or glossy thin sheets), and wherein the sheet is a sheet in which the second setting uses as a second sheet having a thickness that is less than a thickness of a first sheet (Paragraph [0094] describes in comparison with plain paper a thick sheet has a high image density so that a vivid character image cannot be obtained because the thick sheet is strongly pressed on the photosensitive drum. Paragraph [0097] describes to solve this issue to maintain image density by decreasing toner amount on the photosensitive drum and thick sheet and decreasing speed ratio. This therefore describes the opposite situation of increasing toner amount on the photosensitive drum, and therefore density of the image (first setting), when a previous sheet is thick and the current sheet is plain paper (not thick) (second setting). These paragraphs regard embodiment three which replaces figure 3 S5 detected length with detected type. In summary, embodiment three paragraph [0093] describes to stop/prohibit printing S7 when a type of paper (thickness paragraph [0094]) does not match S5 with determined speed ratios (paragraph [0097])).
Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a control apparatus for controlling a printing apparatus including (a) an exposure unit configured to expose a photosensitive drum, and (b) a developing unit configured to develop an electrostatic latent image formed by the exposure unit by using a developer on the developing unit, the control apparatus comprising: a control unit configured to perform operations including: (i) permitting printing with a first setting and a second setting made, (ii) permitting printing with a third setting and the second setting, made, (iii) permitting printing with the first setting and a fourth setting made, and (iv) prohibiting printing with the third setting and the fourth setting made, wherein the third setting is a setting for setting a peripheral speed of the developing unit relative to a peripheral speed of the photosensitive drum that is faster than the peripheral speed of the developing unit relative to the peripheral speed of the photosensitive drum to be set by the first setting, and wherein the fourth setting is a setting for using a sheet having a thickness that is thinner than a thickness of a sheet to be used by the second setting.

Claims 15-29 depend on allowable claims therefore are also allowed.
Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest a control apparatus for controlling a printing apparatus, the control apparatus comprising: a control unit configured to perform operations including: (i) permitting printing with a first setting and a second setting 
Ono’883 discloses in Paragraph [0093] describes an embodiment to change the speed ratio of the driving speed of the developing roller to the driving speed of the photosensitive drum based on the detected type recording material as opposed to detected length of recording material as depicted in figure 3 S5. Paragraph [0097] describes to also modify the toner amount on the photosensitive drum based on the type (thickness) of the recording material which thereby affects the image density of the print image, (Figure 3 reference S6 to end/finish printing (permitting printing) when S5 is true. First setting described below to be a lower print density. Second setting is a thicker sheet. Paragraph [0094] describes the image density is high for thick sheets and therefore, paragraph [0097], the speed ratio must be reduced to maintain the image density. This describes permitting printing with a third setting and the second setting made.
Claims 32-49 depend on allowable claims therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IRIANA CRUZ/         Primary Examiner, Art Unit 2675